                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

FRANK T. WHITEHEAD,

        Plaintiff,
                                                    Case No. 17-cv-514-wmc
   v.

MR. D. STRAHOTA, INDIANHEAD FOOD, MR.
HINCHLEY, OFFICER THORNE, JOHN DOE,
JANE DOE, STATE OF WISCONSIN
DEPARTMENT OF CORRECTIONS,
INDIANHEAD INSURANCE CARRIER,
N.L.C.I INSURANCE CARRIER/PROVIDER,
UNIT MANAGER FLADHAMMER,
OFFICER SIEBER, OFFICER/SGT. CROSS and
EXAMINER/ICE FREDLUND,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                1/21/2020
        Peter Oppeneer, Clerk of Court                     Date
